Foote, J.:
The personal expenses for payment of which a peremptory writ of mandamus was ordered at the Special Term consist of mileage and stage fares to and from petitioner’s residence and the county seat, where we assume the county almshouse is located, together with meals at the county seat.
The affidavit accompanying the petition for the writ bases *715the right to have the draft paid on subdivision 10 of section 3 of the Poor Law (Consol. Laws, chap. 42; Laws of 1909, chap. 46). This subdivision provides that county superintendents of the poor shall: “ 10. Draw on the county treasurer for all necessary expenses incurred in the discharge of their duties, which draft shall be paid by such treasurer out of the moneys placed in his hands for the support of the poor.” Under other subdivisions of this section the superintendent is authorized to incur various expenses enumerated for the care and support of the poor and the maintenance of the county almshouse.
It seems probable that it was for these expenses for the poor rather than the superintendent’s personal expenses that he was authorized to draw on the county treasurer; but, however that may be, we are of opinion that by the amendment of subdivision 14 of this section by chapter 75 of the Laws of 1912 the right of the superintendent to draw money from the treasury for his personal expenses has been taken away, if it ever existed. Subdivision 14 of section 3, as so amended, is as follows: “ The county superintendents of the poor shall, * * * 14. Pay over to the county treasurer on the first day of each month all moneys received by him from any source in his official capacity, or otherwise received by him and belonging to the county, since the date of the preceding payment, and make payments which he is authorized to make under this chapter only by orders drawn on the county treasurer, payable to the person entitled thereto and showing upon the face thereof the purpose for which the order is given.”
The intent and effect of this amendment seems to be to make it unlawful for the superintendent to disburse moneys himself directly and to require him to make all payments of every kind in executing the duties of his office by means of a draft drawn on the treasurer payable to the person to whom the disbursement is to be made. The draft in question was drawn by the superintendent to his own order and did not show upon its face the purpose for which it was given except by the words “ Superintendent’s expenses, $13.14.”
We think subdivision 10 must be read with subdivision 14, as amended in 1912, and that when so read subdivision 10 does not authorize the superintendent to himself draw money from *716the county treasurer on his own draft to be disbursed by himself or to repay himself for moneys already disbursed by him.
The amendment of subdivision 14 has rendered the decision in People ex rel. Serven v. Demarest (16 Hun, 123) no longer authority for the course pursued by the superintendent in this case.
We are further of opinion that the papers presented at the Special Term did not show that the superintendent, was entitled to be reimbursed by the county for his personal expenses in traveling to and from the almhouse and his home and for his meals while away from home.
By subdivision 5 of section 12 of the County Law (Consol. Laws, chap. 11; Laws of 1909, chap. 16) the board of supervisors of each county is authorized to fix the salary and compensation of the superintendent of the poor of its county, which shall be a county charge and not be changed during the term of such officer. (See, also, County Law, § 12, subd. 5, as amd. by Laws of 1911, chap. 359; Laws of 1913, chap. 742, and Laws of 1914, chap. 358.) We find nothing in the County Law or elsewhere which provides that the personal expenses of the superintendent of the poor shall be a county charge, and we are of opinion that it is not a county charge unless the board of supervisors has expressly so provided in fixing the salary or compensation of the superintendent.
The resolution of the board which fixes the compensation of the petitioner was not presented at Special Term and is not before us. It is sufficient to say that it was incumben! upon petitioner to show that the expenses for which he drew the draft upon the county treasurer were a county charge in order to entitle him to a writ of mandamus to compel its payment.
It was not, we think, the purpose or intent of subdivision 10 of section 3 of the Poor Law to make a county charge personal expenses of the superintendent of the kind for which he seeks payment by this proceeding.
The order directing the writ of mandamus to issue should be reversed, with costs, and the application denied, with costs.
All concurred; Merrell, J., not sitting.
Order reversed, with costs, and application denied, with ten dollars costs.